Exhibit 10.1

June 5, 2019

GigCapital2, Inc.

2479 E. Bayshore Rd., Suite 200

Palo Alto, CA 94303

Re: Initial Public Offering

Ladies and Gentlemen:

This letter agreement (this “Letter Agreement”) is being delivered to you in
accordance with the Underwriting Agreement (the “Underwriting Agreement”)
entered into by and between GigCapital2, Inc., a Delaware corporation (the
“Company”), and EarlyBirdCapital, Inc. (“EarlyBird”), as representative (the
“Representative”) of the several Underwriters named therein (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each consisting of one share of the
Company’s common stock, par value $0.0001 per share (“Common Stock” and such
shares included in the Units, “Offering Shares”), one right to receive one
twentieth (1/20) of one share of Common Stock (the “Right”) and one warrant to
purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment (the warrants included in the Units sold, the “Offering Warrants”).
Capitalized terms used herein but not defined in context are defined in
paragraph 14 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned entities and individuals, each of whom is
a Founder, along with Northland Securities, Inc. (“Northland Securities”) hereby
agrees with the Company as follows:

1. With respect to stockholder votes and associated conversion rights,

(a) if the Company solicits stockholder approval of a Business Combination via a
proxy solicitation, then the undersigned will vote all shares of then
outstanding Common Stock beneficially owned by him, her or it in favor of such
Business Combination; provided, that (i) the undersigned acknowledges and agrees
that prior to entering into a Business Combination with a target business that
is affiliated with any Insiders, such transaction must be approved by a majority
of the Company’s disinterested independent directors and the Company must obtain
an opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated stockholders from a financial point of view, and (ii) no
Insider will be entitled to receive or accept a finder’s fee or any other
compensation in the event such Insider originates a Business Combination
(provided that this clause (ii) shall not apply to EarlyBird, certain affiliates
and employees of EarlyBird (the “EarlyBird Group”), and Northland Gig 2
Investment LLC (“Northland Investment”), or any of their Affiliates);

(b) the undersigned hereby agrees not to propose for a stockholder approval any
amendment to the Amended and Restated Certificate of Incorporation that would
(i) affect the substance or timing of the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 18 months of the closing of the IPO, or (ii) alter its provisions
relating to the Company’s pre-Business Combination activity or the related
stockholders’ rights, unless the Company provides the holders of any Offering
Shares with the opportunity to redeem their Offering Shares upon the approval of
any such amendment. Such redemption must be at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account
including interest (net of taxes payable), divided by the number of then
outstanding Offering Shares; and

(c) the undersigned will not redeem any shares of Common Stock beneficially
owned by him, her or it in connection with a solicitation for stockholder
approval described in either of clauses (a) or (b) above, or sell any such
shares of Common Stock in a tender offer undertaken by the Company in connection
with a Business Combination.

2. The undersigned hereby waives any and all right, title, interest or claim of
any kind the undersigned may have in the future in or to any distribution of the
Trust Account and any remaining assets of the Company as a result of, or arising
out of, any contracts or agreements with the Company and will not seek recourse
against the Trust

 

1



--------------------------------------------------------------------------------

Account for any reason whatsoever; provided, that the foregoing waiver shall not
apply with respect to liquidating distributions from the Trust Account made in
connection with any Offering Shares purchased by the undersigned or its
Affiliates during the IPO or on the open market after the completion of the IPO
if the Company fails to complete a Business Combination within 18 months of the
completion of the IPO. The undersigned acknowledges and agrees that there will
be no distribution from the Trust Account with respect to any of the Rights or
Offering Warrants, all rights of which will terminate upon the Company’s
liquidation.

3. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, GigAcquisitions2, LLC, a Delaware limited
liability company (“Sponsor”), an Affiliate of Dr. Katz, the Company’s Chief
Executive Officer, shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding taxes
payable on interest earned), subject to any pre-existing fiduciary or
contractual obligations the undersigned might have.

4. Neither the undersigned nor any of their Affiliates will be entitled to
receive, and none of them may accept, any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination, except for the following:

(a) Sponsor and its Affiliates may receive compensation for administrative
services and office space, as provided for under that certain Administrative
Services Agreement between the Company and GigFounders, LLC dated as of
March 20, 2019;

(b) Sponsor may receive amounts due under that certain promissory note in the
aggregate principal amount of $99,937, dated March 12, 2019, issued by the
Company in favor of Sponsor;

(c) any of the undersigned may receive reimbursement of out-of-pocket expenses
incurred by them in connection with certain activities on behalf of the Company,
such as identifying and investigating possible business targets and business
combinations, as well as advisory fees to directors pertaining to board
committee service and extraordinary administrative and analytical services, and
repayment upon consummation of a Business Combination of any loans which may be
made by them or by their Affiliates to finance transaction costs in connection
with an intended Business Combination. While the terms of any such loans have
not been determined nor have any written agreements been executed with respect
thereto, it is acknowledged and agreed that up to $1,500,000 of any such loans
may be convertible into units of the post-business combination entity at a price
of $10.00 per unit at the option of the lender; and

(e) any underwriting discounts, commissions and other fees and compensation
payable to the Underwriters of the IPO, including the Representative, including
any consideration payable pursuant to the Business Combination and Marketing
Agreement by and between the Company and the Representative.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 2,250,000 Units within the time period set
forth in the Registration Statement (and as further described in the
Registration Statement), (i) Sponsor agrees that it shall forfeit, at no cost,
up to 524,868 Founder Shares, (ii) EarlyBirdCapital, Inc. and the EarlyBird
Group agrees that it shall forfeit, at no cost, up to 15,053 Founder Shares, and
(iii) Northland Investment agrees that it shall forfeit, at no cost, up to
22,579 Founder Shares. If applicable, the Founders would forfeit, on a pro rata
basis consistent with the proportion of their ownership of Founder Shares, such
number of Founder Shares as would be required to maintain the ownership of the
Company’s pre-IPO stockholders at 20.0% of the total issued and outstanding
shares of Common Stock immediately after the closing of the IPO; provided, that
the “total issued and outstanding shares of Common Stock” would not take into
account any shares of Common Stock included in units purchased by the Founders
in the private placement that such parties intend to consummate simultaneously
with the closing of the IPO. The Founders further agree that to the extent that
the size of the IPO is increased or decreased, the Company will purchase or sell
shares of Common Stock or effect a stock dividend or share contribution back to
capital, as applicable, immediately prior to the consummation of the IPO in such
amounts as to maintain the ownership of the stockholders prior to the IPO at
20.0% of its total issued and outstanding shares of Common Stock upon the
consummation of the IPO; provided, that the “total issued and outstanding shares
of Common Stock” would not take into account any shares of Common Stock included
in units purchased by the Founders in the private placement that such parties
intend to consummate simultaneously with the closing of the IPO.

 

2



--------------------------------------------------------------------------------

6. Sponsor agrees to continue to serve as the Sponsor of the Company until the
earlier of the consummation by the Company of a Business Combination or its
liquidation.

7. The undersigned’s FINRA Questionnaire previously furnished to the Company and
the Representative is true and accurate in all respects.

8. The undersigned represents and warrants that (i) he, she, or it is not
subject to, or a respondent in, any legal action for any
injunction, cease-and-desist order, or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; (ii) he, she, or it has never been convicted of or pleaded guilty
to any crime involving any fraud, relating to any financial transaction or
handling of funds of another person, or pertaining to any dealings in any
securities, and he, she, or it is not currently a defendant in any such criminal
proceeding; and (iii) he, she, or it has never been suspended or expelled from
membership in any securities or commodities exchange or association, or had a
securities or commodities license or registration denied, suspended or revoked.

9. The undersigned agrees that he, she, or it shall not Transfer (as defined
below) any securities (“Securities”) of the Company beneficially held by him,
her, or its, or by his, her, or its Affiliates, other than any Units, or the
Offering Shares, Rights or Offering Warrants underlying such Units, purchased in
the IPO or in the open market after the IPO, until the earlier of (i) twelve
months after the completion of a Business Combination or (ii) the date on which,
subsequent to a Business Combination, (x) the last sale price of the Common
Stock equals or exceeds $12.50 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 90 days after a
Business Combination or (y) the Company completes a liquidation, merger, stock
exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (the “Lock-up Period”). Notwithstanding the
foregoing, during the Lock-up Period, Transfers of Securities are permitted to
be made (a) to any persons (including their Affiliates and members)
participating in the private placement of the private units (as described in the
Registration Statement); (b) among the Founders and their affiliates or to the
Company’s executive officers, directors or employees; (c) in the case of an
entity, as a distribution to its partners, stockholders or members upon its
liquidation; (d) in the case of an individual, by a bona fide gift to a member
of one of the members of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family,
for estate planning purposes; (e) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (f) in the case
of an individual, pursuant to a qualified domestic relations order; (g) by
pledges to secure obligations incurred in connection with purchases of the
Company’s securities; (h) by private sales or transfers made in connection with
the consummation of a Business Combination at prices no greater than the price
at which the securities were originally purchased; or (i) to the Company for no
value for cancellation in connection with the consummation of a Business
Combination; provided, however, that in any case (other than clause (i)), these
permitted transferees must enter into a written agreement agreeing to be bound
by these transfer restrictions and the other terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the Transfer.

10. Notwithstanding the foregoing paragraph 9, each of EarlyBird, the EarlyBird
Group, Northland Securities and Northland Investment agrees that during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after such date, none of them nor any of their Affiliates, may Transfer
any Securities beneficially owned by them, other than any Units, or the Offering
Shares, Rights or Offering Warrants underlying such Units, purchased in the IPO
or in the open market after the IPO. The foregoing sentence shall not apply to
the registration of the offer and sale of Units contemplated by the Underwriting
Agreement and the sale of the Units to the Underwriters.

11. In the event of the liquidation of the Trust Account, Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company, or (ii) a prospective target business with which the
Company has entered into an acquisition agreement; provided, however, that such
indemnification of the Company by the Indemnitor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a target do not reduce the amount of funds in the Trust Account
to below the lesser of (i) $10.00 per share of the Offering Shares, or (ii) such
lesser amount per share of the Offering Shares held in the

 

3



--------------------------------------------------------------------------------

Trust Account due to reductions in the value of the trust assets as of the date
of the liquidation of the Trust Account, in each case, net of the amount of
interest earned on the property in the Trust Account which may be withdrawn to
pay taxes, except as to any claims by a third party who executed a waiver of any
and all rights to seek access to the Trust Account (whether or not such
agreement is enforceable) and as to any claims under the Company’s indemnity of
the Underwriters against certain liabilities, including liabilities under the
Securities Act. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. The Indemnitor
shall have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within fifteen (15) days following
written receipt of notice of the claim to the Indemnitor, the Indemnitor
notifies the Company in writing that it shall undertake such defense.

12. The undersigned has full right and power, without violating any agreement by
which he, she, or it is bound, to enter into this Letter Agreement.

13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him, her or it arising out of or
relating in any way to this Letter Agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, (ii) waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum, and (iii) irrevocably agrees to appoint Crowell & Moring LLP as agent for
the service of process in the State of New York to receive, for the undersigned
and on his, her, or its behalf, service of process in any Proceeding. If for any
reason such agent is unable to act as such, the undersigned will promptly notify
the Company and the Representative and appoint a substitute agent acceptable to
each of the Company and the Representative within 30 days and nothing in this
Letter Agreement will affect the right of either party to serve process in any
other manner permitted by law.

14. As used herein, (i) “Affiliate” has the meaning set forth in Rule 144(a)(1)
under the Securities Act; (ii) “Amended and Restated Certificate of
Incorporation” refers to the Amended and Restated Certificate of Incorporation
of the Company, as filed with the Secretary of State of the State of Delaware,
as the same may be amended from time to time; (iii) a “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (iv) “Exchange Act” means the Securities
Exchange Act of 1934, as amended; (v) “Founder” means Sponsor, EarlyBird,
certain affiliates and employees of EarlyBird (together with EarlyBird, the
“EarlyBird Group”), and Northland Gig2 Investment LLC (“Northland Investment”),
each of whom hold Founder Shares; (vi) “Founder Shares” means shares of Common
Stock purchased by each Founder pursuant to amended and restated subscription
agreements entered into by and between each Founder and the Company, each dated
as of April 29, 2019; (vii) “Insiders” means all executive officers and
directors of the Company immediately prior to the IPO, as well as the Founders,
and any of their Affiliates; (viii) the “Registration Statement” shall mean the
Registration Statement on Form S-1 filed by the Company with the Securities and
Exchange Commission in connection with the IPO, as the same may be amended or
supplemented; (ix) “Securities Act” means the Securities Act of 1933, as
amended; (x) the “SEC” means the United States Securities and Exchange
Commission; (xi) “Transfer” means (a) the sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder with respect to, any security, (b) the entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) the public
announcement of any intention to effect any transaction specified in clause
(a) or (b); and (xii) “Trust Account” means the trust account into which a
portion of the net proceeds of the Company’s IPO will be deposited.

15. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

4



--------------------------------------------------------------------------------

16. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

17. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the Company’s consummation of a
Business Combination, or (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

18. This Letter Agreement may be executed in one or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

[Signature page to follow]

 

5



--------------------------------------------------------------------------------

Very truly yours, GIGACQUISITIONS2, LLC /s/ Dr. Avi S. Katz By: Dr. Avi S. Katz,
Manager EARLYBIRDCAPITAL, INC. /s/ Steven Levine By: Steven Levine, CEO
NORTHLAND GIG2 INVESTMENT LLC /s/ Randy Nitzsche By: Randy Nitzsche, Northland
Directions LLC, Managing Member NORTHLAND SECURITIES, INC. /s/ Randy Nitzsche
By: CEO /s/ Steven Levine Steven Levine /s/ David Nusbaum David Nusbaum /s/ Ed
Kovary Ed Kovary /s/ Mike Powell Mike Powell /s/ Mauro Conijeski Mauro Conijeski
/s/ Jillian Carter Jillian Carter /s/ Eileen Moore Eileen Moore /s/ Gleeson Cox
Gleeson Cox

Signature page to Insider Letter (Founders)



--------------------------------------------------------------------------------

Accepted and agreed this 5th day of June, 2019.

 

GIGCAPITAL2, INC. /s/ Dr. Avi S. Katz

By: Dr. Avi S. Katz, Chairman of the Board

and Chief Executive Officer

Signature page to Insider Letter (Founders)